Citation Nr: 1244365	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-20 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for chronic low back strain.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to chronic low back strain.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to chronic low back strain.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and J.H.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 38 C.F.R. § 20.900(c).

The Veteran served on active duty from February 1971 to March 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and August 2010 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

By a January 2009 rating decision, the RO severed entitlement to service connection for a chronic lumbar strain.  The Veteran perfected a timely appeal of that decision.  In October 2011, the Board found the severance of service connection for chronic lumbar strain improper, and remanded the issues of entitlement to an initial disability evaluation in excess of 10 percent for service-connected chronic lumbar strain and service connection for peripheral neuropathy of the right and left lower extremities to the agency of original jurisdiction (AOJ) for further evidentiary development.  

Hearings on these matters were held before the undersigned Veterans Law Judge on August 24, 2011, and August 7, 2012.  Copies of the hearing transcripts have been associated with the file.

The Veteran did not file a substantive appeal with regard to the issue of entitlement to an initial disability rating in excess of 10 percent for chronic low back strain.  See 38 C.F.R. § 20.302(b).   However, as he provided testimony on this issue at his August 2012 hearing, the Board will assume jurisdiction over that claim.  Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).  

A claim of entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine, to include as secondary to the service-connected chronic lumbar strain, has been raised by the evidence of record and is referred to the AOJ for appropriate disposition.

Additionally, in February 2011, the Veteran claimed to be unemployable as a result of his chronic low back strain, which the Board construes as an informal claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


REMAND

According to his hearing testimony, the Veteran is currently in receipt of Social Security benefits.  However, no records used by the Social Security Administration (SSA) in determining his level of disability have been obtained.  As such records likely contain information regarding both the presence and extent of the Veteran's disabilities, they are potentially relevant to the outstanding claims, and must be obtained.  38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

Post-service treatment records from the Murfreesboro (Tennessee) VA Medical Center (VAMC) have been obtained.  The most recent records from this facility are dated September 2011.  It appears that the Veteran receives regular treatment at this facility.  Thus, updated treatment records should be obtained.

The most recent VA examination of the Veteran's spine, conducted in April 2012, 
shows limitation of flexion of the thoracolumbar spine to 50 degrees, a combined range of motion of 120 degrees, and guarding and/or muscle spasm severe enough to have caused an antalgic gait.  The examiner did not, however, indicate whether such symptoms were attributable to the Veteran's service-connected chronic lumbar strain, or whether they resulted from a nonservice-connected disorder of the spine such as degenerative joint disease or degenerative disc disease.  The examiner also did not indicate "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain" in accordance with the holding in Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such a finding is necessary in this case to determine whether the Veteran is entitled to a higher disability evaluation based on functional loss.  

Where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Clarification of the April 2012 examination findings is required. 

The April 2012 examiner concluded that the neurological symptoms affecting the Veteran's lower extremities result from his degenerative joint disease and degenerative disc disease of the lumbar spine.  Thus, the claims for service connection for peripheral neuropathy of the right and left lower extremities are inextricably intertwined with the claim for service connection for degenerative joint disease and degenerative disc disease of the lumbar spine that are being referred for adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990).  On remand, the Veteran must be provided with appropriate VCAA notice under 38 U.S.C.A.     § 5103(a) and 38 C.F.R. § 3.159(b) as to the type of evidence needed to substantiate his claims for service connection for peripheral neuropathy of the right and left lower extremities on a secondary basis.

In February 2011, a claim for a TDIU was raised by the record.  See Rice, supra.
Appropriate notice is thus required under 38 U.S.C.A. § 5103(a) and 38 C.F.R.        § 3.159(b), advising the Veteran of the type of evidence needed to substantiate a claim for a TDIU.  He must also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure that all notification and development actions required by the Veterans Claims Assistance Act of 2000 (VCAA) are fully complied with and satisfied with respect to the claims for a TDIU and for service connection for peripheral neuropathy of the right and left lower extremities on a secondary basis.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Contact the Murfreesboro VAMC and request that all records of the Veteran's treatment at that facility since September 2011 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.   38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.  Id.  

4.  Return the claims folder to the April 2012 examiner, if available, for review.  The examiner must be provided with a copy of this remand.  

The examiner is to determine the degree of limitation of motion and/or muscle spasm that is attributable to the service-connected chronic lumbar strain, and express an opinion as to what portion of the Veteran's symptomatology is attributable to a nonservice-connected disability.  For all limitation of motion found to be attributable to the service-connected chronic lumbar strain, the examiner should indicate at what point (in degrees) that pain was elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination, etc.  

If the previous examiner is no longer available, another examination must be scheduled, and the new examiner must take a detailed history, examine the Veteran, and address the current level of severity of his service-connected chronic lumbar strain, including the questions set out above.

5.  Develop and adjudicate the claim for service connection for degenerative joint disease and degenerative disc disease of the lumbar spine. 

6.  Following a decision on whether degenerative joint disease and degenerative disc disease of the lumbar spine are service-connected, schedule the Veteran for a VA examination in connection with his claim for a TDIU. The claims folder must be reviewed in conjunction with the examination.

The examiner is to determine the extent to which all of the Veteran's service-connected disabilities (currently chronic low back strain, 10 percent disabling, and right inguinal hernia status post repair, rated as noncompensable) affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.  If the Veteran is awarded service connection for degenerative joint disease and degenerative disc disease of the lumbar spine, or any other disabilities on remand, these disorders also will need to be considered in determining their effect on his employability.  Thus, the examiner must be advised of all service-connected disabilities prior to rendering his/her opinion on this issue of employability.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then adjudicate the remaining claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



